Title: From Thomas Jefferson to J. Phillipe Reibelt, 24 December 1804
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington Dec. 24. 04.
                  
                  Before the reciept of your last letter, the Secretary of state having compleated his selection from your books, I had repacked the residue in two of the boxes, which indeed could not be made to contain them but by putting some of the cahiers in separate places, wherever space could be found. you will therefore find some dissortment from this cause: but you will certainly find every volume which was sent and not retained by the Secretary of state or myself, as the boxes were opened in my cabinet, and never out of it till they were nailed up again. they are well corded and shall be returned by the first vessel from this part to Baltimore. below is a statement of the books I have retained for myself, which at the prices noted in the M.S. catalogue of those sent amount to 83. D. 72½ c. for which sum I now inclose you a check of the bank of this place on that at Baltimore. I will immediately send to the Secretary of state for his remittance which is 114. D. 50 c. for the books taken by him. I now inclose his list of them: and as they are taken for the public account I must ask the favor of you to sign the reciept at the foot of it, and return it for him as that voucher will be required of him on settling his public account. mine being on my own private account needs not that ceremony.
                  I see in the printed sheet you sent me ‘Plans of gardens in the English taste’ by Parkins with black engravings. be so good as to note to me the price which will enable me to judge whether it is the work I have seen. if I find it to be so, I will ask it of you. Accept my salutations.
                  
                     Th: Jefferson 
                     
                  
                  
                     
                        
                           
                           D
                           
                        
                        
                           Plans des maisons de Paris
                           40.
                           
                        
                        
                           Histoire des volcans
                           2.
                           
                        
                        
                           Vue de la colonie du Missisipi
                           2.
                           
                        
                        
                           2d voyage a la Louisiane
                           4.
                           
                        
                        
                           Voiage á la Troade
                           8
                           
                        
                        
                           Annales du Museum des arts
                           10
                           
                        
                        
                           Voyage de Faujas en Angleterre
                           4
                           
                        
                        
                           Galerie des antiques
                           3.
                           50
                        
                        
                           Voyage de Link en Portugal
                           2.
                           25
                        
                        
                           De la richesse commerciale
                           2.
                           875
                        
                        
                           Moyens de desinfecter l’air &c
                           1.
                           50
                        
                        
                           St. Venant des colonies modernes
                           2.
                           50
                        
                        
                           Sentimental journey
                           
                              1.
                           
                           
                              10
                           
                        
                        
                           
                           83.
                           725
                        
                     
                  
               